Exhibit 10.1

AMERIGAS PROPANE, INC.

EMPLOYMENT AGREEMENT

FOR

JERRY E. SHERIDAN

Effective August 15, 2005, Jerry E. Sheridan will become Vice President —
Finance and Chief Financial Officer of the Company. Mr. Sheridan has an oral
agreement with the Company for “at will” employment which includes the
following:

Mr. Sheridan:

     
1.
  will be entitled to a one-time hiring bonus of $50,000, and an
annual base salary of $260,000;
 
   
2.
  will participate in the Company’s annual bonus plan, with bonus
payable for fiscal year 2005 based on achievement of a financial
goal based on earnings per Common Unit;
 
   
3.
  will participate in the Company’s long-term compensation plan,
the 2000 Long-Term Incentive Plan, with annual awards as
determined by the Compensation/Pension Committee, and UGI
Corporation’s 2004 Omnibus Equity Compensation Plan, with annual
awards as determined by the Compensation and Management
Development Committee;
 
   
4.
  will receive cash benefits upon termination of his employment
without cause following a change of control of AmeriGas Partners
or UGI Corporation;
 
   
5.
  will participate in the Company’s benefit plans, including the
Supplemental Executive Retirement Plan;
 
   
6.
  is eligible for executive perquisites including financial
planning/tax preparation services, participation in the
executive health maintenance program and airline club
membership; and
 
   
7.
  is required to sign a Confidentiality and Post-Employment
Activities Agreement.
 
   

